Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 1 of 26 PageID 191




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

GEORGE ZIMMERMAN,

         Plaintiff,

v.                                                        Case No: 8:20-cv-1077-CEH-CPT

PETE BUTTIGIEG and ELIZABETH
WARREN,

         Defendants.
___________________________________/

                                          ORDER

         This matter comes before the Court upon the Defendants' Motion to Dismiss

Plaintiff’s Complaint [Doc. 17], Plaintiff’s Opposition [Doc. 20], and Defendants’

Reply [Doc. 27]. According to Defendants, the Court lacks personal jurisdiction in this

case and Plaintiff fails to state a claim on which relief can be granted. [Doc. 17].

Having considered the motion and being fully advised in the premises, the Court will

grant, without prejudice, Defendants' Motion to Dismiss Plaintiff’s Complaint.

    I.   BACKGROUND 1

         On February 26, 2012, twenty-nine year-old George Zimmerman discharged a

single shot to stop seventeen year-old Trayvon Martin from assaulting him, following

an incident between the two at the Retreat at Twin Lakes townhome community in


1
   The following statement of facts is derived from Plaintiff’s Complaint [Doc. 1], the
allegations of which the Court must accept as true in ruling on the instant Motion to Dismiss.
See Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A.
v. Latin Am. Agribusiness Dev. Corp. S.A., 711 F. 2d 989, 994 (11th Cir. 1983).
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 2 of 26 PageID 192




Sanford, Florida where Zimmerman lived and was a member of the neighborhood

watch. [Doc. 1-1 ¶¶ 10, 11, 14]. Zimmerman was charged with second-degree murder

and acquitted by a jury on July 13, 2013. Id. ¶¶ 16, 17. He and his family have been

the target of death threats ever since. Id. ¶ 17. Due to the massive publicity after the

shooting, the nationwide protests demanding his arrest without cause, the subsequent

2013 trial and his acquittal of all charges, and the acts of protest and violence that

continue to this day in the name of Trayvon Martin, Zimmerman alleges that his name

is 100% synonymous with Trayvon Martin and the incident that resulted in Martin’s

death. Id. ¶ 21.

       The actions giving rise to this lawsuit occurred on February 5, 2020. Id. ¶¶ 22,

23. That day, defendant Pete Buttigieg made the following tweet:




Id. ¶¶ 8, 22; p. 27. Buttigieg is an American politician and was a 2020 candidate for

the Democratic Party nomination for President of the United States of America. Id. ¶

5. He allegedly had 1,600,000 followers on the social media platform, Twitter, and

tweeted multiple times per day in order to build political support—among other things.

Id. Buttigieg’s tweet implied that Trayvon Martin’s death was a result of “white

                                           2
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 3 of 26 PageID 193




supremacy, gun violence, prejudice, and fear,” all of which the public would understand as

referring only to George Zimmerman, who is known to have caused Trayvon Martin’s

death by shooting him, even though Buttigieg knew that the 2013 trial jury acquitted

Zimmerman of all charges. Id. ¶ 22. This disparaged Zimmerman and further subjected

him to hate. Id. In only three days, the tweet received 42,000 likes, 13,300 replies, and

6,600 retweets as well as national media coverage, including in the state of Florida—

which is the third largest state and crucial to win the 2020 presidential Democratic

primary and general presidential election. Id. ¶¶ 5, 8.

      Elizabeth Warren, a nationally known public figure and 2020 candidate for the

Democratic party nomination for President of the United States, also tweeted about

Trayvon Martin that day. Id. ¶¶ 6, 9, 23. She tweeted the following statement to her

3,600,000 followers on Twitter:




                                            3
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 4 of 26 PageID 194




Id. ¶ 9, 23; p. 29. In only three days, the tweet received 7,300 likes and 1,000 retweets,

as well as national media coverage, including in the state of Florida. Id. ¶ 9. Like

Buttigieg, Warren was very knowledgeable of the facts surrounding the 2012 incident

in which Trayvon Martin died and that Zimmerman’s name was synonymous with

that incident. Id. ¶ 23. The tweet was defamatory because it characterized Martin’s


                                            4
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 5 of 26 PageID 195




death as the result of gun violence, even though Warren was aware that Zimmerman’s

act was one of self-defense and that he was acquitted of all charges based on the

evidence. Id.

       Both Buttigieg and Warren, in sending the respective tweets, acted with actual

malice towards Zimmerman, because—among other things—they knew of his

acquittal. Id. ¶¶ 25-33. According to Zimmerman, they had a preconceived plan to

discredit and destroy him as part of their political agenda to garner votes in the black

community before the 2020 election. Id. ¶ 33. In fact, Buttigieg had expressed concern

over the well-documented lack of electoral support for his candidacy among African

American voters in polling and Warren also lacked the support of African American

voters, which she was seeking. Id. ¶¶ 1, 5-6.

       Zimmerman filed this action against Buttigieg and Warren 2 asserting three

claims—general defamation, defamation by implication, and defamation per se—

against both. Id. Defendants, moving jointly, seek dismissal of the complaint for lack

of personal jurisdiction and for failure to state a claim. [Doc. 17]. Among other things,

they contend that the tweets contain no statement against Zimmerman personally, are

pure opinion and that Zimmerman has not plausibly alleged malice. Id. at p. 3.

Zimmerman, however, argues that personal jurisdiction exists because the tweets were

accessible in Florida. [Doc. 20 at p. 3]. Additionally, he argues that it is clear that the

tweets were of and concerning him as it is universally known that he shot Trayvon


2
 The action was filed in the Circuit Court of the Tenth Judicial Circuit in and for Polk County,
Florida, but removed to this Court by Defendants pursuant to 28 U.S.C. § 1332(a). [Doc. 1].
                                               5
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 6 of 26 PageID 196




Martin. Id. at p. 2. In reply, Buttigieg and Warren argue that the accessibility of tweets

in Florida does not satisfy the long-arm statute nor comport with the requirements of

due process. [Doc. 27 at p. 2]. They also raise various arguments as to the sufficiency

of the allegations to plausibly state a claim for relief, including that the tweets do not

concern Zimmerman’s role in Martin’s death. Id. at p. 4.

 II.   LEGAL STANDARD

       The Federal Rules of Civil Procedure require a complaint to include, among

other things, “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). Similarly, “[a] party must state its claims or

defenses in numbered paragraphs, each limited as far as practicable to a single set of

circumstances.” Fed. R. Civ. P. 10(b). Complaints that violate either of these rules are

often referred to as “shotgun pleadings.” Weiland v. Palm Beach Cnty. Sheriff’s Office, 792

F.3d 1313, 1320 (11th Cir. 2015). When faced with a shotgun pleading, a court should

strike the complaint and instruct the plaintiff to file a more definite statement. See Davis

v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 984 (11th Cir. 2008) (collecting cases),

abrogated on other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009).

       Federal Rule of Civil Procedure 12(b) sets forth additional grounds on which a

court may dismiss an action. Pursuant to that rule, a court may dismiss an action if,

among other reasons, the Court lacks personal jurisdiction over the defendant(s) or if

the plaintiff fails to state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(2), (6).



                                             6
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 7 of 26 PageID 197




       Personal jurisdiction “concern[s] the extent of a court's power over the parties

and the fairness of requiring a party to defend itself in a foreign forum.” Delong Equip.

Co. v. Washington Mills Abrasive Co., 840 F.2d 843, 857 (11th Cir. 1988). It “represents

a restriction on judicial power ... as a matter of individual liberty.” Ruhrgas AG v.

Marathon Oil Co., 526 U.S. 574, 584, 119 S. Ct. 1563, 1570, 143 L. Ed. 2d 760 (1999)

(quoting Insurance Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702,

(1982)). “In the context of a motion to dismiss for lack of personal jurisdiction in

which no evidentiary hearing is held, the plaintiff bears the burden of establishing a

prima facie case of jurisdiction over the movant, non-resident defendant.” Morris v.

SSE, Inc., 843 F.2d 489, 492 (11th Cir. 1988). A two-step analysis is required; the court

must first determine whether the exercise of jurisdiction is appropriate under the forum

state's long-arm statute and then examine whether the exercise of personal jurisdiction

over the defendant would violate the Due Process Clause of the Fourteenth

Amendment to the United States Constitution. Mut. Serv. Ins. Co. v. Frit Indus., Inc.,

358 F.3d 1312, 1319 (11th Cir. 2004). A plaintiff seeking to subject a nonresident

defendant to jurisdiction of the court through the long-arm statute must do more than

allege facts that show a possibility of jurisdiction.” Lawson Cattle & Equip., Inc. v. Pasture

Renovators LLC, 139 F. App'x 140, 142 (11th Cir. 2005) (quoting Jet Charter Serv., Inc.

v. Koeck, 907 F.2d 1110, 1112 (11th Cir.1990)). However, a defendant contesting the

complaint’s allegations concerning jurisdiction must present affidavits in support of

his position. Id. (quoting Acquadro v. Bergeron, 851 So.2d 665, 671 (Fla.2003)). “The



                                              7
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 8 of 26 PageID 198




district court must construe the allegations in the complaint as true, to the extent they

are uncontroverted by defendant's affidavits or deposition testimony.” Morris, 843 F.2d

at 492.

       On a motion to dismiss for failure to state a claim, the allegations in the

complaint must be accepted as true and construed in the light most favorable to the

plaintiff. Michel v. NYP Holdings, Inc., 816 F.3d 686, 694 (11th Cir. 2016). It is well

established that “[a] complaint must not be dismissed unless it is shown that plaintiff

can prove no set of facts in support of this claim, which would entitle him to relief.”

Jackam v. Hosp. Corp. of Am. Mideast, 800 F.2d 1577, 1579 (11th Cir. 1986). To survive

a motion to dismiss under Rule 12(b)(6), a pleading must include a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal,

556 U.S. 662, 677–78 (2009) (internal quotation marks omitted) (quoting Fed. R. Civ.

P. 8(a)(2)). Labels, conclusions and formulaic recitations of the elements of a cause of

action are not sufficient. Id. at 678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007)). Furthermore, mere naked assertions are not sufficient. Id. A complaint

must contain sufficient factual matter, which, if accepted as true, would “state a claim

to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citation omitted). The Court, however, is not bound to accept as true a legal

conclusion stated as a “factual allegation” in the complaint. Id.



                                            8
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 9 of 26 PageID 199




       In ruling on a motion to dismiss, “[a] court is generally limited to reviewing

what is within the four corners of the complaint.” Austin v. Modern Woodman of Am.,

275 F. App'x 925, 926 (11th Cir. 2008) (quoting Bickley v. Caremark RX, Inc., 461 F.3d

1325, 1329 n.7 (11th Cir.2006)). This includes attachments or exhibits provided with

the complaint. See Gill as Next Friend of K.C.R. v. Judd, 941 F.3d 504, 511 (11th Cir.

2019) (“The Civil Rules provide that an attachment to a complaint generally becomes

“part of the pleading for all purposes,” Fed. R. Civ. P. 10(c), including for ruling on

a motion to dismiss.”); Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016)

(noting that attached exhibits to a complaint can be considered on a motion to

dismiss). “[W]hen exhibits attached to a complaint ‘contradict the general and

conclusory allegations of the pleading, the exhibits govern.’ ” Gill, 941 F.3d at 514. A

document outside the four corners of the complaint may still be considered if it is

central to the plaintiff's claims and is undisputed in terms of authenticity. FindWhat

Inv'r Grp. v. FindWhat.com, 658 F.3d 1282, 1297 n.15 (11th Cir. 2011) (citing Maxcess,

Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 n. 3 (11th Cir.2005)).

III.   DISCUSSION

       Zimmerman alleges        claims for defamation generally,          defamation by

implication, and defamation per se. Defendants contend that they are not subject to the

jurisdiction of Florida courts. They also assert various grounds on which the complaint

should be dismissed with prejudice, for failing to state a claim on which relief can be

granted. “As a general rule, courts should address issues relating to personal



                                            9
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 10 of 26 PageID 200




 jurisdiction before reaching the merits of a plaintiff's claims.” Republic of Panama v.

 BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 940 (11th Cir. 1997); Oriental Imports

 & Exports, Inc. v. Maduro & Curiel's Bank, N.V., 701 F.2d 889, 890 (11th Cir. 1983)

 (“Since the district court was without in personam jurisdiction, we do not reach

 the merits of the negligence issue or the cross-appeal.”). Before the Court addresses

 these issues raised in the motion to dismiss, it will address, sua sponte, Zimmerman’s

 failure to comply with Rules 8(a)(2) and 10(b) of the Federal Rules of Civil Procedure,

 which transforms the complaint into a shotgun pleading and subjects it to dismissal.

           a. Shotgun Pleading

       The Eleventh Circuit has identified four general types of shotgun pleadings.

 Weiland, 792 F.3d at 1322–23. They include: “(1) those in which “each count adopts

 the allegations of all preceding counts;” (2) those that do not re-allege all preceding

 counts but are “replete with conclusory, vague, and immaterial facts not obviously

 connected to any particular cause of action”; (3) those that do not separate each cause

 of action or claim for relief into a different count; and (4) those that

 assert multiple claims against multiple defendants without specifying which applies to

 which.” Yeyille v. Miami Dade Cty. Pub. Sch., 643 F. App'x 882, 884 (11th Cir. 2016)

 (citing Weiland, 792 F.3d at 1321–23). Ultimately, “[t]he unifying characteristic of all

 types of shotgun pleadings is that they fail to one degree or another, and in one way

 or another, to give the defendants adequate notice of the claims against them and the

 grounds upon which each claim rests.” Weiland, 792 F.3d at 1323; see also Lampkin-

 Asam v. Volusia Cnty. Sch. Bd., 261 F. App’x 274, 277 (11th Cir. 2008) (“A complaint
                                           10
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 11 of 26 PageID 201




 that fails to articulate claims with sufficient clarity to allow the defendant to frame a

 responsive pleading constitutes a ‘shotgun pleading.’”).

        The complaint here is a shotgun pleading as it fails to separate into a different

 count each cause of action or claim for relief against each defendant. Based on the

 facts alleged, Buttigieg and Warren tweeted from their individual twitter accounts. In

 addition, while the tweets both commemorate Trayvon Martin’s birthday and

 addressed societal issues surrounding his death, they are not the same. Nevertheless,

 Zimmerman has asserted each count against both defendants. In doing so, the

 complaint lumps all allegations against each defendant together. This is an

 unacceptable form of establishing a claim for relief. Additionally, Rule 10(b) mandates

 that “each claim founded on a separate transaction or occurrence ... be stated in a

 separate count ....” Fed. R. Civ. P. 10(b). The Court will therefore dismiss the

 complaint as a shotgun pleading. 3

           b. Personal Jurisdiction

        Zimmerman has also failed to establish personal jurisdiction over Buttigieg and

 Warren.     In    assessing    personal    jurisdiction,    the   Court     first   considers

 whether personal jurisdiction exists over a nonresident defendant under Florida's

 long-arm statute, and, if so, whether that exercise of jurisdiction would violate the Due

 Process Clause of the Fourteenth Amendment to the U.S. Constitution. Louis Vuitton


 3
   The Court also questions whether these defendants should even be joined in the same
 lawsuit as there is no indication that the tweets arose out of the same transaction or
 occurrence. It is too early to determine if the questions of law or fact will be common to
 both defendants. See Rule 20, Fed. R. Civ. P.
                                              11
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 12 of 26 PageID 202




 Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013). “Only if both prongs of

 the analysis are satisfied may a federal or state court exercise personal jurisdiction over

 a nonresident defendant.” Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990).

               i.      Long-arm Jurisdiction

       As to the reach of Florida’s long-arm statute, it is well established that federal

 courts are required to construe it as would the Florida Supreme Court as it involves a

 question of Florida law. Id. The Eleventh Circuit has explained that:

                    A defendant can be subject to personal jurisdiction under
                    Florida's long-arm statute in two ways: first, section
                    48.193(1)(a) lists acts that subject a defendant
                    to specific personal jurisdiction—that is, jurisdiction over
                    suits that arise out of or relate to a defendant's contacts with
                    Florida, Fla. Stat. § 48.193(1)(a); and second, section
                    48.193(2)       provides     that     Florida    courts     may
                    exercise general personal jurisdiction—that is, jurisdiction
                    over any claims against a defendant, whether or not they
                    involve the defendant's activities in Florida—if the
                    defendant engages in “substantial and not isolated activity”
                    in Florida, id. § 48.193(2).

 Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1203–04 (11th Cir. 2015).

 “[S]pecific personal jurisdiction authorizes jurisdiction over causes of action arising

 from or related to the defendant's actions within Florida and concerns a nonresident

 defendant's contacts with Florida only as those contacts related to the plaintiff's cause

 of action.” Louis Vuitton, 736 F.3d at 1352. General jurisdiction, on the other hand,

 exists when a defendant “is engaged in substantial and not isolated activity within this

 state ... whether or not the claim arises from that activity.” Id. (quoting Fla. Stat. §

 48.193(2)).

                                                  12
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 13 of 26 PageID 203




             ii.   Due Process

        If long-arm jurisdiction exists, the Court must then consider whether the

 exercise of jurisdiction would offend “the Due Process Clause of the Fourteenth

 Amendment to the United States Constitution, which requires that the defendant have

 minimum contacts with the forum state and that the exercise of jurisdiction over the

 defendant does not offend ‘traditional notions of fair play and substantial justice.’ ”

 Horizon Aggressive Growth, L.P. v. Rothstein-Kass, P.A., 421 F.3d 1162, 1166 (11th Cir.

 2005) (quoting Int'l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed.

 95 (1945)); Mut. Serv. Ins. Co. v. Frit Indus., Inc., 358 F.3d 1312, 1319 (11th Cir. 2004)

 (same). “The Due Process Clause of the United States Constitution protects an

 individual's liberty interest in not being subject to the binding judgments of a forum

 with which he has established no meaningful contacts, ties, or relations.” Thomas v.

 Brown, 504 F. App'x 845, 848 (11th Cir. 2013) (quotation omitted).

        Where a forum seeks to assert specific personal jurisdiction over a nonresident

 defendant, due process requires the defendant have “fair warning” that a particular

 activity may subject him to the jurisdiction of a foreign sovereign. Madara, 916 F.2d at

 1516. This requirement is satisfied if the defendant has “purposefully directed” his

 activities at the forum and the litigation results from alleged injuries that “arise out of

 or relate to” those activities. Id. (citing cases). Once this has been established, the court

 considers various factors in determining whether the exercise of jurisdiction would

 comport with “fair play and substantial justice.” Id. at 1517 (quoting Burger King Corp.

 v. Rudzewicz, 471 U.S. 462, 476 (1985)). These factors include:
                                              13
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 14 of 26 PageID 204




                     the burden on the defendant in defending the lawsuit, the
                     forum state's interest in adjudicating the dispute, the
                     plaintiff's interest in obtaining convenient and effective
                     relief, the interstate judicial system's interest in obtaining
                     the most efficient resolution of controversies and the shared
                     interest of the states in furthering fundamental substantive
                     social policies.

 Id. (citing Burger King, 471 U.S. at 477).

              iii.      Analysis

        Defendants argue that neither of them has a sufficient personal connection to

 the State of Florida as the posting of defamatory material on a website, by itself, does

 not constitute the commission of a tortious act within Florida under that state’s law.

 [Doc. 17 at p. 8]. Zimmerman contends that the long-arm statute has been satisfied as

 the tweets were widely covered in the national media, including in Florida, and

 accessed in Florida. [Doc. 20 at p. 3]. In response, Defendants argue that Zimmerman

 has not alleged that the tweets were accessed by a third party in Florida. [Doc. 27 at

 p. 2 n.1].

        “Section 48.193(1)(a)(2) provides that a nonresident defendant is subject to

 personal jurisdiction in Florida ‘for any cause of action arising from ... [c]omitting a tortious

 act within [Florida].’ ” Louis Vuitton, 736 F.3d at 1353 (quoting Fla. Stat. §

 48.193(1)(a)(2)). “[T]he alleged tortfeasor's ‘physical presence [in Florida] is not

 required.’ ” Horizon, 421 F.3d at 1168 (quoting Wendt v. Horowitz, 822 So.2d 1252,

 1260 (Fla.2002)). Jurisdiction under the long–arm statute may be triggered where there

 are allegations about an out-of-state defendant's electronic or written communications



                                                  14
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 15 of 26 PageID 205




 into Florida and the cause of action arises from those communications. Id. (citing

 Wendt, 822 So.2d at 1260 and Acquadro v. Bergeron, 851 So.2d 665, 671 (Fla.2003)).

        The parties have both discussed the Florida Supreme Court’s ruling on a very

 similar case, Internet Sols. Corp. v. Marshall, 39 So. 3d 1201 (Fla. 2010). In that case,

 defendant, operator of a noncommercial website—on which she posts information

 about consumer-related issues—made a post about one of the websites operated by

 plaintiff employment recruiting and internet advertising company. Id. at 1203. The

 post included a listing of affiliates of plaintiff and listed Florida addresses. Id.

 Additionally, exhibits attached to the complaint indicated that several of the

 comments posted by third parties appeared to be from Florida. Id. Plaintiff brought

 suit against Defendant in federal court in Florida, and Defendant—a resident of the

 State of Washington—moved to dismiss for lack of personal jurisdiction. Id. at 1204.

 The court granted the motion, concluding that “there is no evidence that Marshall

 specifically targeted Florida residents.” Id. at 1205. The dismissal was appealed, and

 the Eleventh Circuit certified the following question to the Florida Supreme Court:

                whether a nonresident commits a tortious act within Florida
                for purposes of the long-arm statute when he or she makes
                allegedly defamatory statements about a company with its
                principal place of business in Florida by posting those
                statements on a website, where the website posts containing
                the statements are accessible and accessed in Florida

 Id. at 1206.

        The court answered in the affirmative, concluding that “allegedly defamatory

 material about a Florida resident placed on the Web and accessible in Florida

                                            15
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 16 of 26 PageID 206




 constitutes an ‘electronic communication into Florida’ when the material is accessed

 (or ‘published’) in Florida.” Id. In doing so, the Court pointed out that the question of

 whether a posting on a website constituted an electronic communication into Florida

 was a more difficult one than presented by telephone calls, e-mails, chat rooms, and

 facsimiles—which are all directed by the alleged tortfeasor into a specific forum. Id. at

 1210. The Court reasoned further:

               In the context of the World Wide Web, given its
               pervasiveness, an alleged tortfeasor who posts allegedly
               defamatory material on a website has intentionally made
               the material almost instantly available everywhere the
               material is accessible. By posting allegedly defamatory
               material on the Web about a Florida resident, the poster has
               directed the communication about a Florida resident to
               readers worldwide, including potential readers within
               Florida. When the posting is then accessed by a third party
               in Florida, the material has been “published” in Florida and
               the poster has communicated the material “into” Florida,
               thereby committing the tortious act of defamation within
               Florida.

 Id. at 1214–15. Thus, the court explained, it was necessary to review the complaint to

 determine whether it stated a cause of action for libel, including publication of the

 statement in Florida. Id. at 1214.

        The Eleventh Circuit has since followed this reasoning, though in an unreported

 decision, in finding that personal jurisdiction did not exist based on the plaintiff’s

 allegations as to defamation. In that case, Catalyst Pharm., Inc. v. Fullerton, 748 F. App'x

 944 (11th Cir. 2018), the “amended complaint alleged that Fullerton ‘published ...

 defamatory Statements in Florida to Catalyst and third parties in Florida via [the

 Message Board] dedicated to discussions regarding Catalyst,’ ” and that “these
                                             16
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 17 of 26 PageID 207




 Statements were accessed by Catalyst and others in Florida.’ ” Id. at 947. The Eleventh

 Circuit affirmed the district court’s dismissal for lack of personal jurisdiction,

 reasoning that the complaint failed to make a showing on an essential element of its

 case, that is, that the statements were accessed in Florida. Id. at 947. According to the

 appellate court, “[w]hile the[] allegations may establish that Fullerton’s statements

 were accessible in Florida, they do not point to any facts showing the statements were

 accessed in Florida.” Id.

        Applying the rationale of the Florida Supreme Court in Internet Sols., the Court

 finds that Zimmerman has not pleaded sufficient facts to show that Defendants

 committed a tortious act within Florida such that long-arm jurisdiction exists. The

 complaint alleges merely that Defendants’ tweets received national media coverage,

 and in particular in the state of Florida, including but not limited to Polk County.

 [Doc. 11 ¶¶ 8, 9, 52, 63, 76]. There is not one allegation that either tweet was directed

 to a specific person in Florida 4 or accessed by a person in this forum. The mere fact

 that the material was accessible in Florida is not enough to plead the publication

 element of defamation, and therefore, the commission of a tortious act in this state. As

 such, the claim fails at this threshold level and provides an additional basis for



 4
   The Court notes that Warren’s tweet is specifically directed to Trayvon Martin’s mother,
 Sybrina Fulton, by use of “@SybrinaFulton,” which is in blue font and indicates she is a user
 of the platform. [Doc. 1-1 at p. 29]. Additionally, “Trayvon’s family and friends” are also
 referenced in the tweet. This distinguishes Warren’s Tweet from that of Buttigieg, which does
 not reference any specific person or group. However, there is still no indication that Sybrina
 Fulton and/or Trayvon’s family and friends were residing in Florida at the time of the tweets,
 and the Court will not infer such.
                                              17
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 18 of 26 PageID 208




 dismissal, without prejudice. See Morris v. SSE, Inc., 843 F.2d 489, 496 n.11 (11th Cir.

 1988) (“Dismissal for lack of personal jurisdiction is without prejudice and the

 plaintiff still may sue the defendant in a forum where personal jurisdiction can be

 obtained.”). Having determined that long-arm jurisdiction does not exist, the Court

 need not address whether the exercise of jurisdiction would offend the Due Process

 Clause of the Fourteenth Amendment to the United States Constitution.

           c. Stating a cause of action

        Even if the Court had personal jurisdiction over Defendants, and Zimmerman

 had complied with Rules 8(a)(2) and 10(b) of the Federal Rules of Civil Procedure, the

 Court finds that he has failed to state a claim against Buttigieg and Warren for

 defamation. Under Florida law, defamation generally has these five elements: “(1)

 publication; (2) falsity; (3) the statement was made with knowledge or reckless

 disregard as to the falsity on a matter concerning a public official, or at least negligently

 on a matter concerning a private person; (4) actual damages; and (5) the statement

 must be defamatory.” Turner v. Wells, 879 F.3d 1254, 1262 (11th Cir. 2018) (citing Jews

 For Jesus, Inc. v. Rapp, 997 So.2d 1098, 1106 (Fla. 2008)). Defamation by implication

 is deemed to occur (i) where there is a juxtaposition of a series of facts so as to imply

 a defamatory connection between them, or (ii) where a defamatory implication is

 created by omitting facts. Id. at 1269 (quoting Rapp, 997 So. 2d at 1108; Klayman v.

 City Pages, 650 F. App'x 744, 749 (11th Cir. 2016) (stating same). This form of

 defamation “also requires proof of actual malice because it is subsumed within the tort

 of defamation ... [so] all of the protections of defamation law ... [are] extended to
                                              18
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 19 of 26 PageID 209




 [it].” Klayman, 650 F. App'x at 749 (quotation marks omitted) (first two alterations in

 original). Lastly, defamatory statements are of a per se character, if “when, ‘considered

 alone without innuendo,’ they contain (i) charges that a person has committed an

 infamous crime, or (ii) has contracted an infectious disease, or (iii) they carry

 statements tending to subject a person to hatred, distrust, ridicule, contempt or

 disgrace, or (iv) to injure a person in his trade or profession.” Adams v. News-Journal

 Corp., 84 So. 2d 549, 551 (Fla. 1955); Loeb v. Geronemus, 66 So. 2d 241, 244 (Fla. 1953)

 (“Only certain well-defined classes of imputation as to crime, disease, particular

 unfitness for office, etc., or unchastity, have been deemed [defamatory] per se.”);

 Nodar v. Galbreath, 462 So. 2d 803, 805 (Fla. 1984). “[W]ith defamation per se ‘the law

 presumes malice in their utterance’ making it unnecessary to prove express malice.”

 Lawnwood Med. Ctr., Inc. v. Sadow, 43 So. 3d 710, 727 (Fla. 4th DCA 2010)

 (quoting Abraham v. Baldwin, 52 Fla. 151, 42 So. 591, 592 (1906)); Scott v. Busch, 907

 So. 2d 662, 666 (Fla. 5th DCA 2005) (“defamation per se presumes malice”). Having

 addressed the various species of defamation alleged by Zimmerman, the Court now

 turns to the specific grounds for dismissal.

             i.   Lack of Publication

       The lack of allegation that the tweets were published renders the complaint

 insufficient to state a claim for defamation and subjects the complaint to dismissal.

 “Because the publication of a statement is a necessary element in a defamation action,

 only one who publishes can be subject to this form of tort liability.” Doe v. Am. Online,

 Inc., 783 So. 2d 1010, 1017 (Fla. 2001). Publication requires that the statement be
                                            19
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 20 of 26 PageID 210




 “communicated to a third person.” Am. Airlines, Inc. v. Geddes, 960 So. 2d 830, 833

 (Fla. 3d DCA 2007); Tyler v. Garris, 292 So. 2d 427, 429 (Fla. 4th DCA 1974) (‘the

 defamatory matter must have been communicated to some third person in order for

 same to be actionable.”). For instance, in Owner's Adjustment Bureau, Inc. v. Ott, 402 So.

 2d 466, 467 (Fla. 3d DCA 1981), the court reversed a final judgment and summary

 judgment on liability, finding there was “no proof of publication, a necessary predicate

 to a finding of defamation and liability.” The court reasoned that there was “absolutely

 no showing in the record that the persons and entity to which the copies [of the

 defamatory letter] were purportedly sent ever received the letter and, it necessarily

 follow[ed], no showing that they read the letter.” Id. According to the court:

               Since the interest protected is that of reputation, it is
               essential to tort liability for either libel or slander that the
               defamation be communicated to some one other than the
               person defamed. . . . It is not enough that the words are
               uttered in the presence of others unless they are in fact
               overheard.

 Id. As this Court noted in its discussion on personal jurisdiction, the complaint does

 not contain any allegation that either Buttigieg or Warren’s tweet was communicated

 to a third-party. Though each tweet was accessible to millions of twitter users that

 followed each defendant, just as the words uttered in the presence of others was not

 enough unless overheard, it is not enough unless they were accessed by a third-party.

 Again, all three counts fail to state a cause of action for this reason.




                                             20
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 21 of 26 PageID 211




             ii.   Lack of specific reference to Zimmerman

        Defendants argue that their tweets are not about Zimmerman, do not mention

 his name at all, nor imply anything about him. [Doc. 17 at p. 13]. This argument relates

 to the second element of the tort, falsity, as the false statement must be of or concerning

 the plaintiff. See Lopez v. Ingram Micro, Inc., No. 95-2004-CIV-NESBITT, 1997 WL

 401585, at *4 (S.D. Fla. Mar. 18, 1997) (noting that defamation in Florida requires

 that the defendant publish a false statement of fact of or concerning the plaintiff); Baker

 v. McDonald's Corp., 686 F. Supp. 1474, 1484 (S.D. Fla. 1987) (stating that in Florida

 “the plaintiff must show that the defendant made a false statement of

 fact of or concerning the plaintiff”), aff'd, 865 F.2d 1272 (11th Cir. 1988). Certainly,

 this element applies to all forms of the tort.

        The Court agrees that Zimmerman’s name is nowhere mentioned in either

 tweet. [Doc. 1-1 pp. 27, 29]. However, it does not appear that there is a strict

 requirement, in Florida, that the author of the defamatory publication specifically

 identify a person by name for the statement to be actionable. The case law merely

 indicates that the statement must concern a public official or a private person. See Jews

 For Jesus, 997 So. 2d at 1106. In fact, defamation by implication is premised not on

 direct statements. Id. at 1107-08. Certainly, a tortfeasor could juxtapose a series of facts

 in such a way that a specific person is identifiable even though that person’s name has

 not been used. The claim for defamation by implication in Count II is therefore not

 subject to dismissal on this basis. Moreover, the Court will not impose such a

 requirement, in the absence of Florida authority on the issue, as to either the claim for
                                              21
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 22 of 26 PageID 212




 general defamation in Count I or defamation by implication in Count II. Even then,

 the complaint alleges generally that “[t]he name ‘George Zimmerman’ is 100%

 synonymous with Trayvon Martin and the incident that resulted in the death of

 Trayvon Martin.” [Doc. 1-1 ¶¶ 21, 23]. Taking this allegation as true, Zimmerman

 plausibly alleges that the tweets, when considered as a whole, included an implied or

 indirect reference to him due to the incident resulting in Trayvon Martin’s death. As

 such, the Court disagrees that the failure to name Zimmerman in the tweets subjects

 the claims to dismissal.

           iii.   True Statements, Questions, and Pure Opinions

       Defendants’ next argument, that the tweets are true statements, questions, and

 pure opinion, is a challenge to the falsity element of defamation. “True statements,

 statements that are not readily capable of being proven false, and statements of pure

 opinion are protected from defamation actions by the First Amendment.” Turner, 879

 F.3d at 1262. Reviewing the tweets, the Court agrees that they both make truthful

 statements regarding the untimely nature of Trayvon Martin’s death and the need to

 end societal issues that plague this country. [Doc. 1-1 at pp. 27, 29]. However,

 Zimmerman alleges that because of his role in Martin’s death, these tweets promote

 the idea that he killed Trayvon Martin because of racism or white supremacy. Id. ¶¶

 22, 24. He also alleges that a jury acquitted him based on evidence he was acting in

 self-defense. Id. While the statements, taken alone, are true, the complaint plausibly

 alleges that when taken together they could suggest what Zimmerman contends. See



                                            22
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 23 of 26 PageID 213




 Rapp, 997 So. 2d at 1106 (“literally true statements can be defamatory where they

 create a false impression.”).

       Moreover, construing the allegations of the complaint as true, it is not clear that

 the tweets constitute pure opinion.

              Under Florida law, a defendant publishes a “pure opinion”
              when the defendant makes a comment or opinion based on
              facts which are set forth in the publication or which are
              otherwise known or available to the reader or listener as a
              member of the public. From v. Tallahassee Democrat, Inc., 400
              So.2d 52, 57 (Fla. Dist. Ct. App. 1981). Mixed expression
              of opinion occurs when an opinion or comment is made
              which is based upon facts regarding the plaintiff or his
              conduct that have not been stated in the publication or
              assumed      to    exist    by  the     parties    to     the
              communication. Id.; Stembridge v. Mintz, 652 So.2d 444, 446
              (Fla. Dist. Ct. App. 1995).

 Turner, 879 F.3d at 1262-63. “[A] speaker cannot invoke a ‘pure opinion’ defense,

 [however,] if the facts underlying the opinion are false or inaccurately presented.” Deeb

 v. Saati, 778 F. App'x 683, 687–88 (11th Cir. 2019).

       Florida’s Second District Court of Appeal has further explained that:

              In determining whether an alleged [defamatory] statement
              is pure opinion, the court must construe the statement in its
              totality, examining not merely a particular phrase or
              sentence, but all of the words used in the publication. The
              court must consider the context in which the statement was
              published and accord weight to cautionary terms used by
              the person publishing the statement. All of the
              circumstances surrounding the publication must be
              considered, including the medium by which it was
              disseminated and the audience to which it was published.

 Hay v. Indep. Newspapers, Inc., 450 So. 2d 293, 295 (Fla. 2d DCA 1984). In this case,

 Zimmerman alleges that the American public is very knowledgeable of the facts
                                            23
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 24 of 26 PageID 214




 surrounding the 2012 incident in which Trayvon Martin died. [Doc. 1-1 ¶ 21]. This

 appears to support a finding that Buttigieg and Warren offered their opinions based on

 facts available to members of the public. However, it is not clear at this stage of the

 litigation that the facts underlying the conclusions as to white supremacy, racism,

 prejudice, and fear are available to the public, such that they transform the entirety of

 the statements into ones of mixed expression. Because the Court must construe the

 statements in their totality, including the circumstances surrounding the publication,

 and must examine all the words used in the publication, this issue is best determined

 on a motion for summary judgment. Hay, 450 So. 2d at 295.

            iv.   Plausibility of Malice

       Buttigieg and Warren also allege that Zimmerman has not and cannot plead

 facts rendering plausible the allegations as to malice. [Doc. 17 at p. 18]. Malice is an

 element of both the general defamation and defamation by implication claims and is

 presumed for claims of defamation per se. Rapp, 997 So. 2d at 1108; Klayman, 650 F.

 App'x at 749; Lawnwood Med. Ctr., 43 So. 3d at 727. A defamatory statement is made

 with “actual malice” if it was made with knowledge of its falsity or with a reckless

 disregard as to whether it was true or not. Miami Herald Pub. Co. v. Ane, 458 So. 2d

 239, 241 (Fla. 1984) (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 279-

 80 (1964)). The complaint alleges that Buttigieg and Warren’s tweets implied that

 Zimmerman had killed Trayvon Martin because Zimmerman is racist or a white

 supremacist, or due to other like reasons, even though both were aware that he was

 acquitted of all charges based on evidence that he acted out of self-defense. [Doc. 1-1
                                            24
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 25 of 26 PageID 215




 ¶¶ 20, 21, 22, 23, 24, 33]. Based on the allegations of the complaint, taken as true,

 Count I and Count II sufficiently plead that Buttigieg and Warren knew the falsity of

 what their respective tweets implied and therefore acted with malice in publishing

 them.

              v.   Defamation Per Se Claim

         Lastly, Defendants argue that the defamation per se claim should fail because it

 requires too many inferential steps to get to the conclusion that the tweets accuse him

 of murder. Admittedly, the complaint expressly states that “[t]hese statements are per

 se defamatory because they falsely accuse . . . Zimmerman of having committed a

 felony crime.” [Doc. 1-1 ¶ 79]. However, the complaint also states that the “statements

 . . . subject him to hatred, distrust, ridicule, contempt, and disgrace.” Id. ¶ 78]. As the

 Court noted above, defamation per se is not confined to statements that someone

 committed a crime, as statements that tend to subject a person to hatred, distrust,

 ridicule, contempt or disgrace can suffice. Adams, 84 So. 2d at 551. Certainly, a

 statement that attributes racist and white supremacist attributes to someone could

 subject that person to such harm. According to the complaint, Buttigieg’s tweet

 suggests that Trayvon Martin’s death resulted from either “white supremacy, gun

 violence, prejudice, or fear.” [Doc. 1-1 at p. 27]. Warren’s tweet allegedly places blame

 for Trayvon Martin’s death on “gun violence and racism.” Id. at pp. 29. The complaint

 therefore pleads an additional basis for defamation per se liability.




                                             25
Case 8:20-cv-01077-CEH-CPT Document 38 Filed 02/23/21 Page 26 of 26 PageID 216




 IV.   CONCLUSION

       In sum, the complaint contains deficiencies that subject it to dismissal as a

 shotgun pleading. Personal jurisdiction over Defendants has not been established, as

 Zimmerman has not sufficiently alleged that either Buttigieg or Warren committed a

 tortious act in this state. Additionally, Zimmerman has failed to state a cause of action

 by failing to sufficiently allege publication, an essential element of defamation. The

 complaint will be dismissed, without prejudice, for these reasons. Accordingly, it is

       ORDERED:

           1. Defendants' Motion to Dismiss Plaintiff’s Complaint [Doc. 17] is

              GRANTED, without prejudice. Plaintiff may file an Amended

              Complaint on or before March 9, 2021, which cures the deficiencies

              discussed in this Order. Failure to file the amended complaint within the

              time provided will result in dismissal of this action without further notice.

       DONE AND ORDERED in Tampa, Florida on February 23, 2021.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                            26
